IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 29 WAL 2015
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
             v.                               :   Order of the Superior Court at No.
                                              :   31 WDA 2014 exited October 22, 2014,
                                              :   affirming the Order of the Allegheny
JAMES MILLER,                                 :   County Court of Common Pleas at
                                              :   No. CP-02-CR-0001854-1981 exited
                    Petitioner                :   December 4, 2013


                                         ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Petition for Permission to File an

Amended Petition for Allowance of Appeal is DENIED. The Petition for Allowance of

Appeal is GRANTED on a limited basis, solely pertaining to the issue of whether

Petitioner’s sentence violates the prohibition against mandatory life sentences for

juvenile offenders announced by the Supreme Court of the United States in Miller v.

Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012). As a result of the recent holding by

that Court that Miller must be applied retroactively by the States, see Montgomery v.

Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the Superior Court’s order is

VACATED, and the case is REMANDED for further proceedings consistent with

Montgomery. Allocatur is DENIED in all other respects.

      To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending
to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. §9545(b)(1)(iii).

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                   [29 WAL 2015] - 2